Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 29, 2018

The Court of Appeals hereby passes the following order:


A18A1135. WILKERSON v. THE STATE.

        Appellant’s pro se appeal was docketed on January 29, 2018, and her
appellant’s brief was thereafter due within twenty days of the docketing. Upon
appellant’s motion, and by this Court’s order entered on February 16, 2018, appellant
was granted an extension of time until March 12, 2018 in which to file an
enumeration of errors and brief. On March 13, 2018, this Court granted a second
extension of time in which to file an enumeration of error and brief until March 22,

2018.
        Appellant now seeks a third extension of time to file brief and stay of her

appeal pending the receipt of her plea transcript. We note that the subject plea
transcript was transmitted to this Court with the trial court record, and it is unclear

when and if appellant, who is incarcerated at Lee Arrendale State Prison, will be
provided with the same. The record includes the trial court’s order filed October 12,
2017, denying the appellant’s “free copy of said record” unless the appellant made
certain showings. The order further provided that appellant could obtain a copy of the

documents by tendering fees to the trial court’s clerk of court and/or court reporter.
According to the appellant, a subsequent motion requesting the transcript was filed
on February 12, 2018, and is still pending.
      Given the constitutional time restraints governing this Court’s disposition of

appeals and the uncertainty of these circumstances, this case is REMANDED to the
Superior Court of Toombs County until such time as resolution of the foregoing is

determined, after which, the case may then be transmitted to and re-docketed with the
Court of Appeals. Upon re-docketing, briefing by the parties should proceed in

accordance with Court of Appeals Rule 23.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/29/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.